Citation Nr: 1643514	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1984 to January 1987. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The competent and credible evidence shows that the Veteran's tinnitus had its onset during active service, and such disability is etiologically related to active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran seeks service connection for tinnitus, contending that it began in service and is a result of his in-service noise exposure.  Specifically, he reports he was exposed to hazardous noise from aircraft while working as a petroleum supply specialist. Further, the Veteran testified during his June 2016 video conference hearing that during training in February 1985, he was exposed to a grenade explosion at close range, after which he experienced intermittent ringing in his ears. See June 2016 hearing transcript, page 7.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability. See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16   (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in-service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

On February 9, 2015, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus was a disease, rather than merely a symptom and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system." See Fountain v. McDonald, 27 Vet. App. 258 (2015). As the Court held tinnitus to be a chronic disease subject to applicable presumptions, the disease falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Continuity of symptomatology requires that the chronic disease have manifested in-service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation"). Thus, as the Veteran is competent to identify the disorder, to include the onset of the disorder and the continuity of it over the years, the Board must consider whether he is credible in his assertions. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has consistently reported that he currently has tinnitus, which he is competent and credible to report.  Thus, the first element of service connection is satisfied.

Second, the Veteran testified that he began experiencing tinnitus after he was exposed to a grenade explosion at close range during training in service. A newspaper article detailing the incident has been made part of the claims file. See February 7, 1985 Newspaper Article. The Veteran also testified he was exposed to noise from helicopters, rotary wing airplanes and vehicles while carrying out his duties in refueling aircraft and in the motor pool.  See June 2016 hearing transcript, page 6. The Veteran's service personnel records confirm he had a military occupational specialty (MOS) as a petroleum supply specialist. See DD 214. The Board finds the Veteran's statements are credible, as they are consistent with the circumstances of his service. As such, the Board finds that the Veteran was exposed to hazardous noise in service, and therefore finds the second element of service connection is satisfied.

With regard to the nexus between the in-service exposure and his current tinnitus, there is evidence both for and against the claim.  The Veteran was afforded a VA examination in December 2010. The VA examiner opined that it was less likely than not that the Veteran's tinnitus was a result of his in-service noise exposure. See December 2010 VA examination. The examiner noted the Veteran reported his tinnitus began "not long after service" but noted there was an absence of tinnitus complaints in his service treatment records. Id. It is well established that medical opinions that rely on an absence of treatment in service are inadequate. Further, the examiner failed to consider the Veteran's credible lay statements that noted experiencing tinnitus in service and since. As such, the Board finds the examiner's opinion to be inadequate and as such, it is not entitled to probative weight.

The Veteran was afforded another VA examination in July 2016. The VA examiner noted the Veteran's in-service noise exposure and opined that his tinnitus began after an in-service explosion. See July 2016 VA examination. The examiner found that it is at least as likely as not that the Veteran's tinnitus was caused by or a result of his in-service noise exposure. The VA examination and opinion is based on accurate facts and a thorough review of the claims file, and therefore is entitled to probative weight.   

Further, a private opinion from July 2016 has been made part of the claims file. The examiner found that the Veteran's tinnitus was consistent with his military noise exposure including artillery, gunfire and explosions. See July 2016 VA examination. The examiner found that it is more likely than not that the Veteran's tinnitus is related to his in-service noise exposure including trauma from the February 1985 grenade explosion. Id. This private opinion was also based on accurate facts, a review of the Veteran's noise exposure in-service and current symptoms and therefore is entitled to probative weight.

The Board finds that service connection is warranted for tinnitus. As previously noted, the Veteran's in-service noise exposure is not in dispute. The Board finds the December 2010 VA examiner's opinion to be inadequate; as such opinion failed to consider the Veteran's competent and credible lay statements and in-service complaints of tinnitus after noise exposure. The VA examiner's finding that the Veteran's tinnitus is unrelated to his noise exposure in-service is inconsistent with the evidence of record.  The July 2016 VA examination and July 2016 private opinion addresses the Veteran's in-service noise exposure, noting tinnitus in-service and persisting since, and found a nexus between the Veteran's tinnitus and in-service noise exposure, and are entitled to probative weight. 

Given that the Veteran competently and credibly reports that he first noticed ringing in his ears in service after noise exposure, and that such ringing in his ears has continued since service, the Board finds that the Veteran's tinnitus had its onset during service and is etiologically related to service, and service connection for tinnitus is warranted. 
 

	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted.



___________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


